The material question is what line the parties in 1893, the date of the plaintiff's deed, understood to be described by the expression "thence easterly in a line parallel with the south line of the Sanborn farm." The facts that a line was then marked on the ground through more or less of its extent, and that for substantially forty years the parties on both sides of the line have recognized this as the dividing line between their tracts, justify the conclusion that in 1893 this was the line meant, rather than a line mathematically parallel with the south line of the Sanborn farm, which line was not run until twenty years later.
It is more probable that the parties meant the line which was marked and known, rather than an indefinite line not established upon the ground. Hewyood v. Lumber Co., 70 N.H. 24, 31, 32. As the verdict is properly sustainable upon the ground on which it was placed, it is unnecessary to discuss other grounds suggested by the evidence which would compel the same result.
Exception overruled.
PLUMMER, J., did not sit: the others concurred. *Page 527